       Case 3:15-cr-00072-MEM Document 95 Filed 05/11/20 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :

                                        :       CRIMINAL NO. 3:15-72
 v.
                                        :        (JUDGE MANNION)
MICHAEL COSTELLO,
                                        :
           Defendant
                                        :



                                   ORDER

      Based on the court’s memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

  (1) The defendant Michael Costello’s letter Motion for Compassionate

      Release or for Reduction of Sentence and for Immediate Release to

      Home Confinement, (Doc. 93), is construed as an emergency petition

      for writ of habeas corpus pursuant to 28 U.S.C. §2241.

  (2) The clerk of court is directed to docket defendant’s Doc. 93 motion as

      a §2241 habeas petition and to assign it a separate civil number. Due

      to the immediate request for relief sought, the clerk of court is directed

      forgo the thirty-day administrative order requiring defendant to pay the

      filing fee for a habeas petition, as that can be addressed in the proper

      jurisdictional court.
           Case 3:15-cr-00072-MEM Document 95 Filed 05/11/20 Page 2 of 2




    (3) The clerk of court is then directed to forthwith transfer defendant’s

         habeas petition to the U.S. District Court for the District of Minnesota.

    (4) To the extent defendant’s Doc. 93 motion can be construed a motion

         for compassionate release, it is DISMISSED WITHOUT PREJUDICE

         for lack of jurisdiction since he has failed to comply with

         §3582(c)(1)(A)’s exhaustion requirement.

    (5) To the extent defendant’s Doc. 93 motion can be alternatively

         construed as a motion for immediate release to home confinement

         under the CARES Act, it is DISMISSED since the court lacks authority

         to grant such relief under the Act.




                                            s/ Malachy   E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge


DATE: May 11, 2020
15-72-01-Order




                                        -2-
